                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ALDRIC ROBINSON,

                               Plaintiff,
        v.                                                                  ORDER

 JACOB GRIPENTROG and                                                    17-cv-586-jdp
 BRANDON MUELLER,

                               Defendants.


       The court held a telephonic final pretrial conference in which plaintiff Aldric Robinson

appeared on his own behalf and defendants Jacob Gripentrog and Brandon Mueller appeared

by counsel, Rachel Lee Bachhuber. Neither side had any objections to the voir dire, special

verdict, or jury instructions. In my own review of the voir dire, I noticed that Robinson’s

witnesses—Joshua Shadduck and Jarvis Duke—had not been included in Question 5 regarding

potential jurors’ knowledge of the witnesses. I have added Shadduck and Duke to Question 5.

       I instructed Robinson to bring with him to trial any exhibits that he wished to introduce

into evidence. I also provided Robinson an overview of different aspects of the trial, including

voir dire, opening statements, calling and cross-examining witnesses, jury instructions, and

closing arguments. Robinson said that he understood and did not have any questions about

trial mechanics.

       Robinson raised one issue, which is that he is currently housed in segregation and

doesn’t have access to any of his legal documents. The court will direct the warden of Racine

Correctional Institution (where Robinson is housed) to provide Robinson reasonable access to

his legal file so that he can prepare for trial. Defense counsel represented that she would contact

prison staff to determine whether Robinson could keep his legal documents in his cell before
trial. If prison staff have any objections to allowing Robinson to keep those documents in his

possession, staff should raise those objections with the court promptly, either directly or

through defense counsel.



                                          ORDER

       IT IS ORDERED that the warden of Racine Correctional Institution is directed to give

plaintiff Aldric Robinson reasonable access to his legal file until the trial in this case has

concluded. Counsel for defendants is directed to serve this order on the warden.

       Entered June 5, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
